Exhibit 10.2

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
This Fourth Amendment to Employment Agreement (this “Fourth Amendment”), is made
effective as of August 6, 2014, by and between KENNEDY-WILSON, INC., a Delaware
corporation (the “Company”), and Mary L. Ricks, an individual (“Employee”) with
respect to the following facts and circumstances:
RECITALS
WHEREAS, the Company has been employing Employee as the Executive Vice Chairman,
Kennedy-Wilson International and Co-CEO, KW Commercial Investment Group,
affiliates of the Company, under an employment agreement dated as of February 1,
2009, as amended to date (the “Agreement”);
WHEREAS, during the Term (as defined below), the Company desires to continue to
engage Employee as the President and CEO, Kennedy-Wilson Europe, on the terms
and conditions and for the consideration set forth herein; and
WHEREAS, the Company and Employee intend that the terms of the Agreement shall
be modified as set forth below and that, except as modified, the Agreement shall
remain in full force and effect.
AMENDMENT TO AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Company and Employee hereby acknowledge, the Company
and Employee hereby agree as follows:


1. Effective Date. All references in the Agreement to the term “Effective Date”
are replaced with the meaning ascribed herein. The “Effective Date” shall mean
August 6, 2014.


2. Section 2 of the Agreement is deleted as of the Effective Date and a new
Section 2 is substituted as of the Effective Date, to read as follows:


Services Provided to the Company.


(a)     Subject to the policy guidelines and directives of the Company which are
provided to her by the Company from time to time during the Term (as defined
below), Employee shall serve as President and CEO, Kennedy-Wilson Europe, and
shall advance the business and welfare of the Company as determined by the
Company from time to time, and have such powers and duties as may from time to
time be prescribed by the Chairman and Chief Executive Officer of the Company,
which duties, in the Company’s reasonable discretion, may be changed in any
legal manner from time to time. Employee shall have no authority to bind or
obligate the Company to the purchase or sale of any real property or to any
other financial commitment, including without limitation the borrowing of any
monies on a secured or unsecured basis, without obtaining the prior
authorization of the Company as to the specific transaction. Employee’s duties
shall include such other matters or responsibilities as the Company and Employee
may jointly agree upon from time to time during the term of this Agreement.


(b)    Employee’s employment is on a full-time and “best-efforts” basis meaning
that during the term of this Agreement, Employee shall not accept any full or
part-time employment, including without limitation as an independent consultant,
after working hours or otherwise, without the prior written consent of the
Company, which may be given, withheld or conditioned in the Company’s sole and
absolute discretion. Employee shall devote her full energies, interests,
abilities and productive time to the performance of her duties and
responsibilities under this Agreement. During the Term (as defined below),
Employee shall not, directly or indirectly, whether as a partner, employee,
creditor, shareholder or otherwise promote, participate or engage in any
activity or other business competitive with the Company’s business.
Notwithstanding the foregoing, the Company acknowledges that Employee has made
and will continue to make personal investments that will require Employee’s
periodic attention. Employee may participate in such personal investments to the
full extent desired by Employee so long as such personal investment activity
does not detract from Employee’s ability to devote her full energies and
productive interests to the performance of her duties and responsibilities under
this Agreement.


(c)    Employee shall devote substantially all of her working hours to Company
business, provided, however, that Employee may (i) serve on corporate, civic or
charitable boards or committees; and (ii) manage personal investments, so long
as such activities do not significantly interfere with the performance of
Employee’s duties and obligations to the Company under this Agreement. For the
avoidance of doubt, Employee’s continued conduct with respect to activities
prior to the Effective Date shall not be deemed to interfere with her duties and
responsibilities under this Agreement.


3.    Section 3 of the Agreement is deleted as of the Effective Date and a new
Section 3 is substituted as of the Effective Date, to read as follows:
    
Term of Employment. Employee shall be employed by the Company pursuant to this
Agreement for a term of seven (7) years from the Effective Date (the “Term”),
unless earlier terminated pursuant to Section 11.


4.    Section 5 of the Agreement is deleted as of the Effective Date and a new
Section 5 is substituted as of the Effective Date, to read as follows:


Compensation to Employee. During the Term of this Agreement, the Company shall
pay to Employee compensation (the “Compensation”) consisting of:
        
(a)    Salary. The Company shall pay a salary equal to one million dollars
($1,000,000.00) per annum, payable on such basis as is the normal payment
pattern of the Company, not to be less frequently than monthly (“Base Salary”).
Employee’s Base Salary shall be reviewed on a bi-annual basis and adjusted
upwards as appropriate;


(b)    Performance Bonus. In addition to the Base Salary provided for above,
Employee shall receive, with respect to each fiscal year (or portion thereof)
during the Term of this Agreement, a bonus in an amount that is approved by the
Company’s Compensation Committee, and, if required, approved by the Company’s
Board of Directors (“Performance Bonus”); and


(c)    Restricted Stock Award. In addition to the Base Salary and Performance
Bonus provided for above, Employee shall, with respect to each fiscal year (or
portion thereof) during the Term of this Agreement, participate in all equity
participation plans as approved by the Company’s Compensation Committee, and, if
required, approved by the Company’s Board of Directors (“Restricted Stock
Award”).


5.     Section 6 of the Agreement is deleted as of the Effective Date and a new
Section 6 is substituted as of the Effective Date, to read as follows:


Insurance Coverage and Benefits. During the Term of this Agreement, the Company
will provide Employee, at the Company’s expense, with coverage under the major
medical, hospitalization and other insurance programs maintained by the Company
for its officers generally. In addition, Employee will receive during the Term
of this Agreement, all other Company-provided benefits to which Employee was
entitled in the ordinary course immediately prior to the date hereof as an
employee of the Company, and all other Company-provided benefits, which are,
from time to time, made available by the Company to its officers including
without limitation medical, dental, disability, life insurance and 401(k) plan.


6.    Section 7 of the Agreement is deleted as of the Effective Date and a new
Section 7 is substituted as of the Effective Date, to read as follows:


Expenses. The Company shall pay for any out-of-pocket expenses, including travel
expenses, incurred by Employee in the ordinary course of providing her services,
consistent with the Company’s current practice.


7.    Section 8 of the Agreement is deleted as of the Effective Date and a new
Section 8 is substituted as of the Effective Date, to read as follows:


Non-Competition. For all periods that Employee is employed pursuant to this
Agreement and for a period of six (6) months thereafter, unless the Company
terminated Employee without cause or Employee resigned for Good Reason, Employee
may not, without the prior written consent of the Company:
    
(a)    Engage in any business in the State of California which engages in the
same business or similar businesses engaged in by the Company during the Term
without the consent of the Board of Directors of the Company, or which would
result in using or revealing any trade secrets or confidential information of
the Company, including but not limited to activities, whether direct or
indirect, as proprietor, partner, shareholder, principal, agent, or employee;
and


(b)    In any manner induce, attempt to induce, or assist others to induce or
attempt to induce any employee, partner, joint venture, independent contractor,
agent or customer of the Company to terminate its, his or her association with
the Company or do anything to interfere with the relationship between the
Company and such person or entity or other persons or entities dealing with the
Company.


(c)    The parties hereto intend that the covenants and agreement contained in
this Section 8 shall be deemed to be a series of separate covenants and
agreements, one (1) for each and every country, county, state, city and other
jurisdiction in the world with respect to which the Company’s business has been
or is hereafter carried on. If any of the foregoing is determined by any court
of competent jurisdiction to be invalid or unenforceable by reason of such
agreement extending for too great a period or over too great a geographical
area, or by reason of its being too extensive in any other respect, such
agreement shall be interpreted to extend only over the maximum period of time
and geographical area and to the maximum extent enforceable, all determined by
such court in such action. Any determination that any provision hereof is
invalid or unenforceable, in whole or in part, shall have no effect on the
validity or enforceability of any remaining provision hereof.


(d)    Notwithstanding the foregoing, nothing herein shall prevent Employee,
following termination of her employment or the end of the Term, whichever is
later, from being associated with any person or entity engaged in any real
estate activities or matters other than real estate auction activities or other
activities which constitute a primary line of business of the Company at the
time of such termination. Employee represents and warrants that she is not
restricted or prohibited in any way from entering into this Agreement or
performing services hereunder at any time, whether by non-competition, covenant
or otherwise, and shall indemnify, defend and hold the Company harmless from and
against any damages, claims, costs (including attorneys’ fees) or liabilities as
a result of the incorrectness of such representation and warranty.
 
8.    Section 11 of the Agreement is deleted as of the Effective Date and a new
Section 11 is substituted as of the Effective Date, to read as follows:




Termination.


(a)    Termination for Cause. The Company may terminate Employee’s employment at
any time during the Term, for Cause (as defined below). The term “Cause” shall
mean: (1) Employee is convicted of, after the exhaustion of all appeals, or
pleads guilty or nolo contendere to a charge of the commission of a felony
involving moral turpitude; (2) Employee has engaged in gross neglect or willful
misconduct in carrying out her duties, which is reasonably expected to result in
material economic or material reputational harm to the Company; or (3) Employee
materially breaches any material provision of this Agreement which is reasonably
expected to result in a material economic or material reputational harm to the
Company.
(i)    No act or failure to act, on the part of Employee, shall be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without reasonable belief that Employee’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution adopted by the Board of Directors of the Company or
upon the instructions of the Board of Directors of the Company, or based upon
the advice of counsel for the Company, shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company.
(ii)    In order to invoke a termination for Cause on any of the grounds
enumerated above, the Company must provide written notice to Employee of the
existence of such grounds within thirty (30) days following the Company’s
knowledge of the existence of such grounds, specifying in reasonable detail the
grounds constituting Cause, and Employee shall have thirty (30) days following
receipt of such written notice during which she may remedy the ground if such
ground is reasonably subject to cure (the “Cure Period”). Notwithstanding the
foregoing, in the event that Employee commences to cure the breach within the
Cure Period, and the breach can be cured but cannot reasonably be cured within
the Cure Period, the Cure Period shall continue for so long as the Employee
diligently prosecutes the cure to completion, and Employee shall not be
considered in breach.


(b)    Death or Disability. The Company may terminate Employee’s employment upon
the date of the Employee’s disability. The term “Disability” shall mean physical
or mental disability to the extent that Employee becomes disabled for more than
one hundred twenty (120) consecutive days or one hundred eighty (180) days in
the aggregate in any twelve (12) month period, provided however, that: (i) if
Employee disputes that Disability has occurred, the Company and Employee shall
jointly select a doctor to examine Employee, and if the Company and Employee
cannot agree on a doctor, each party shall select one (1) doctor who shall
jointly select a third (3rd) doctor to examine Employee; and (ii) the Company
shall continue to pay Employee all Section 5 Compensation (as defined below),
until a final determination has been made. For purposes of this Agreement,
“Section 5 Compensation” shall mean Employee’s annual Base Salary, annual
Performance Bonus and annual Restricted Stock Award. In addition, upon
Employee’s death or a final determination of Disability, the unvested portion of
any Restricted Stock Award granted to Employee pursuant to the Company’s Amended
and Restated 2009 Equity Participation Plan (the “Plan”) as same may be amended
from time to time during the Term, or any similar equity participation plan,
shall immediately vest. Upon Employee’s death or final determination of
Disability, Employee’s employment shall automatically terminate (the period of
time between the date of Employee’s death or final determination of Disability,
as applicable, and the date that the Term would have otherwise expired if death
or final determination of Disability, as applicable, had not occurred shall be
referred to as the “Covered Term”); provided, however, that upon such
termination the Company shall pay to Employee (or Employee’s estate) an amount
equal to the greater of: (1) the sum of (A) the Base Salary that otherwise would
have been paid during the Covered Term, plus (B) the amount of the Performance
Bonus paid to Employee for the most recent calendar year preceding Employee’s
death; or (2) such other amount that the Compensation Committee of the Company
may determine in its sole discretion from time to time during the Term (such
greater amount of (1) and (2) shall be referred to as the “Final Payment”). The
Company shall pay or arrange for the Final Payment to be made either: (i) in
cash, in a single lump sum, within ten (10) days of the date of termination; or
(ii) at the sole discretion of the Compensation Committee of the Company, as
proceeds from one (1) or more insurance policies, the premiums of which shall be
paid by the Company. Employee acknowledges that in furtherance of the foregoing
and in discharge of its obligation to make the Final Payment, the Company may
purchase and pay the premiums for one (1) or more insurance policies
(disability, life or otherwise), with the beneficiary being the Employee, and
Employee hereby consents to such insurance and Employee agrees to submit to any
medical examination and release of medical records required to obtain such
insurance.


(c)    Resignation for Good Reason. Employee may terminate her employment at any
time during the Term, by resigning for Good Reason (as defined below). Any of
the following shall be deemed “Good Reason:” (i) the Company instructs Employee
to work full-time or substantially full-time at any location that is not
acceptable to Employee (other than the Company’s current headquarters or, any
other Company headquarters within twenty (20) miles of Beverly Hills,
California; or, if Employee is working outside of the United States then within
twenty (20) miles of the Company’s headquarters in London, England as of the
Effective Date); (ii) the Company eliminates or materially reduces Employee’s
responsibilities, authorities or duties as President and CEO, Kennedy-Wilson
Europe; (iii) a Change in Control (as defined below) occurs; (iv) a material
reduction in Employee’s base compensation; or (v) any other material breach of
this Agreement by the Company. Notwithstanding the foregoing, a resignation
under clauses (i), (ii) and (iv) of this Section 11(c) shall only be for Good
Reason if Employee provides the Company with written notice within ninety (90)
days after the initial occurrence of an event allegedly constituting Good Reason
and the Company fails to cure within thirty (30) days of receipt of such notice
and Employee’s resignation occurs within one (1) year of such occurrence.


For purposes of this Section 11(c), a “Change in Control” shall be deemed to
occur upon the first (1st) to occur of any of the following events: (i) any
person becomes the beneficial owner of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; (ii) a merger, consolidation or other business
combination as a result of which beneficial ownership of shares or securities
representing more than fifty percent (50%) of the total fair market value or
total voting power of the Company is acquired by any person; (iii) the sale or
disposition of all or substantially all of the Company’s assets to any person;
or (iv) within any twelve (12) month period, the incumbent directors of the
Board of Directors shall cease to constitute at least a majority of the Board of
Directors of the Company, or of any successor to the Company; provided, however,
that any director elected to the Board of Directors, or nominated for election
by a majority of the Board of Directors then still in office, shall be deemed to
be an incumbent director for purposes of this Section 11(c), but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board of
Directors (including, but not limited to, any such assumption that results from
subsections (i), (ii) or (iii) of this definition). For purposes of this
definition, “person” means any individual, entity (including any employee
benefit plan or any trust for an employee benefit plan) or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, or any successor provision). The unvested portion of any Restricted
Stock Award granted to Employee pursuant to the Plan or any similar equity
participation plan, shall immediately vest upon a Change in Control.


(d)    Payment upon Termination without Cause / Resignation for Good
Reason.    In the event that Employee’s employment is terminated by the Company
prior to the end of the Term without Cause, or if Employee resigns for Good
Reason:


(i)     The Company shall (A) continue to pay to Employee the Base Salary (not
taking into account any reduction in Base Salary that constituted Good Reason)
on the Company’s regular payroll dates applicable to similarly situated
employees of the Company; and (B) continue to provide or make available to
Employee all other employee benefits (other than continued participation in the
Company’s 401(k) plan) to which Employee was entitled as of the employment
termination date throughout the remainder of the Term, provided such benefits
can be provided or made available at no additional cost to the Company, unless
Employee agrees to pay any excess cost;


(ii)    The Company shall pay to Employee an amount equal to the Severance
Amount (as defined below), payable in one (1) lump sum cash payment within
forty-five (45) days after the date of termination, provided that if such
forty-five (45) day period begins in one (1) calendar year and ends in a second
(2nd) calendar year, the Severance Amount shall be paid in the second (2nd)
calendar year; and


(iii)    The unvested portion of any Restricted Stock Award granted to Employee
pursuant to the Plan or any similar equity participation plan, shall immediately
vest.


For the avoidance of doubt, Employee shall have no duty to mitigate damages and
any compensation earned after the date of termination shall not reduce the
Company’s obligations. The benefits described in clause (i)(B) of this Section
11(d) shall be provided or made available in accordance with the underlying
plans, programs and policies, and subject to Section 13; provided that, with
respect to group health insurance premiums, to the extent that the Company would
be prohibited from or penalized for providing or making available such benefits
under then-applicable law, the Company shall pay to Employee an amount in cash
and/or reimburse to Employee, upon submission of proof of payment by Employee,
an equivalent dollar amount.


For purposes of this Section 11(d), “Severance Amount” shall mean an amount
equal to (A) two (2) times the average sum of: (i) Base Salary (not taking into
account any reduction in Base Salary that constituted Good Reason); (ii)
Performance Bonus; and (iii) the value of the annual Restricted Stock Award
granted to Employee, with (i), (ii), and (iii) based on the actual amounts of
each of the foregoing, for the three (3) fiscal years prior to the fiscal year
in which termination without Cause or resignation for Good Reason (as
applicable) occurs, less (B) (x) an amount equal to Employee’s monthly Base
Salary in effect as of the time of such termination (not taking into account any
reduction in Base Salary that constituted Good Reason) multiplied by (y) the
number of months remaining in the Term as of such date. For purposes of
calculating the Severance Amount, the value of the annual Restricted Stock Award
shall be, with respect to each fiscal year, the greater of: (1) the grant date
fair value of the award for such fiscal year, or (2) three million dollars
($3,000,000.00).


(e)    Termination for Cause / Resignation without Good Reason. If the Company
terminates Employee’s employment for Cause, or if Employee resigns without Good
Reason, the Company shall pay to Employee all Compensation pursuant to Section 5
through the date of termination or resignation, provided however, that if
Employee disputes the existence of Cause or if the Company disputes the
existence of Good Reason, Employee shall receive Section 5 Compensation until
the date of final determination.


9.    Section 12 of the Agreement is deleted as of the Effective Date and a new
Section 12 is substituted as of the Effective Date, to read as follows:


Section 280G.


(a)     Notwithstanding anything in this Agreement to the contrary, in the event
that the Company’s independent public accountants (the “Accountants”) shall
determine in good faith that receipt of all payments or benefits made or
provided by the Company or its affiliated companies in the nature of
compensation to or for Employee’s benefit (each, a “Payment”), whether payable
or to be provided pursuant to this Agreement or otherwise, and including,
without limitation, the post-termination payments and benefits provided pursuant
to Section 11(d) and the Restricted Stock Award provided pursuant to Section 5,
would, but for this sentence, subject Employee to the excise tax under Section
4999 (the “Excise Tax”) of the Internal Revenue Code of 1986, as amended (the
“Code”), then the Company shall cause to be determined by the Accountants in
good faith, before any Payments are made, which of the following two (2)
alternative forms of payment would result in Employee’s receipt, on an after-tax
basis, of the greater aggregate amount of Payments, notwithstanding that all or
some portion of the Payments may be subject to the Excise Tax, and shall pay to
Employee such greater amount: (1) payment in full of the entire amount of the
Payments (a “Full Payment”), or (2) payment of only a part of the Payments so
that Employee receives the largest amount of the Payments possible without the
imposition of the Excise Tax (a “Reduced Payment”).


(b)     For purposes of determining whether to make a Full Payment or a Reduced
Payment, the Company shall cause to be taken into account by the Accountants all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes). If the Accountants determine that aggregate
Payments should be reduced to the Reduced Payment, the Company shall promptly
give Employee notice to that effect and a copy of the detailed calculation
thereof. If a Reduced Payment is made, (x) Employee shall have no rights to any
additional payments and/or benefits constituting the Payment, and (y) any
reduction of the Payments shall be made in accordance with Section 12(d) below.


(c)     As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accountants hereunder, it
is possible that Payments will have been made by the Company to or for the
benefit of Employee which should not have been so made (“Overpayment”), or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of Employee could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Full
Payment or the Reduced Payment hereunder, as the case may be. In the event that
the Accountants, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or Employee which the Accountants
believe has a high probability of success, determine that an Overpayment has
been made, Employee shall pay any such Overpayment to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by Employee to the
Company if and to the extent such payment would not either reduce the amount on
which Employee is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accountants determine
that an Underpayment has occurred, any such Underpayment shall be promptly paid
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.


(d)    Any reduction of Payments to the Reduced Payment shall occur in the
following order: (i) any cash severance payable by reference to the Employee's
Base Salary or Performance Bonus; (ii) any other cash amount payable to the
Employee; (iii) any benefit valued as a "parachute payment" (within the meaning
of Section 280G of the Code); and (iv) acceleration of vesting of any Restricted
Stock Award.


(e)     Subject to the last sentence of this subsection (e), all determinations
made by the Accountants under this Section 12 shall be conclusive and binding
upon the Company and Employee for all purposes. All fees and expenses of the
Accountants shall be borne solely by the
Company. For purposes of making the calculations required by this Section 12,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Employee will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make determinations under
this Section 12. In the event that Employee or the Company disagrees with the
determination of the Accountants under this Section 12, either the Company or
Employee can have such determination reviewed through the mechanism set forth in
Section 15(e). If such mechanism is used, review shall be de novo and no
presumption of correctness shall attach to the Accountants’ determination.


10.    Section 13 of the Agreement is deleted as of the Effective Date and a new
Section 13 is substituted as of the Effective Date, to read as follows:


Section 409A.


(a)     The Company intends that the reimbursements, payments and benefits to
which Employee could become entitled under this Agreement be exempt from or
comply with Section 409A of the Code and the regulations and other guidance
promulgated thereunder (“Section 409A”). The provisions of this Section 13 shall
qualify and supersede all other provisions of this Agreement as necessary to
fulfill the foregoing intention. If the Company believes, at any time, that any
of such reimbursement, payment or benefit is not exempt or does not so comply,
the Company will promptly advise the Employee and will reasonably and in good
faith amend the terms of such arrangement such that it is exempt or complies
(with the most limited possible economic effect on the Employee and on the
Company) or to minimize any additional tax, interest and/or penalties that may
apply under Section 409A if such exemption or compliance is not practicable. The
Company agrees that it will not, without Employee’s prior written consent,
knowingly take any action, or knowingly refrain from taking any action, other
than as required by law, that would result in the imposition of tax, interest
and/or penalties upon the Employee under Section 409A, unless such action or
omission is pursuant to the Employee’s written request.


(b)     To the extent applicable, each and every payment to be made pursuant to
this Agreement shall be treated as a separate payment and not as one (1) of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).


(c)    If Employee is a “specified employee” (determined by the Company in
accordance with Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as
of the date that the Employee experiences a separation from service, as defined
in Treasury Regulations Section 1.409A-1(h)(1), from the Company (a “Separation
from Service”) and if any reimbursement, payment or benefit to be paid or
provided under this Agreement or otherwise both (i) constitutes a “deferral of
compensation” within the meaning of and subject to Section 409A (“Nonqualified
Deferred Compensation”) and (ii) cannot be paid or provided in a manner
otherwise provided herein without subjecting the Employee to additional tax,
interest and/or penalties under Section 409A, then any such reimbursement,
payment or benefit that is payable during the first six (6) months following the
Employee’s date of termination shall be paid or provided to the Employee in a
lump sum cash payment to be made, with interest at the applicable federal rate,
on the earlier of (x) Employee’s death and (y) the first (1st) business day of
the seventh (7th) month immediately following Employee’s Separation from
Service. To the extent available, all the exceptions of Treasury Regulations
Section 1.409A-1(b)(9) shall apply in implementing the rules of this section. To
the extent that any payment or benefit described in this Agreement constitutes
Nonqualified Deferred Compensation under Section 409A, and to the extent that
such payment or benefit is payable upon Employee’s termination of employment,
then such payments or benefits shall be payable only upon Employee’s Separation
from Service.


(d)    Except to the extent any reimbursement, payment or benefit to be paid or
provided under this Agreement does not constitute Nonqualified Deferred
Compensation, (i) the amount of expenses eligible for reimbursement or the
provision of any in-kind benefit (as defined in Section 409A) to Employee during
any calendar year will not affect the amount of expenses eligible for
reimbursement or provided as in-kind benefits to the Employee in any other
calendar year (subject to any lifetime and other annual limits provided under
the Company’s health plans), (ii) the reimbursements for expenses for which
Employee is entitled shall be made on or before the last day of the calendar
year following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits may not be
liquidated or exchanged for any other benefit.


(e)     Any reimbursement, payment or benefit to be paid or provided under this
Agreement due to a Separation from Service that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v) will be paid or
provided to Employee only to the extent the expenses are not incurred or the
benefits are not provided beyond the last day of the Employee’s second (2nd)
taxable year following the Employee’s taxable year in which the Separation from
Service occurs; provided, however, that the Company shall reimburse such
expenses no later than the last day of the third (3rd) taxable year following
Employee’s taxable year in which Employee’s Separation from Service occurs.


(f)     Any reimbursement, payment or benefit to be paid or provided under this
Agreement that constitutes Nonqualified Deferred Compensation due upon a
termination of employment shall be paid or provided to Employee only in the
event of a Separation from Service.
(g)    Any reimbursement payment or benefit to be paid or provided under this
Agreement that constitutes Nonqualified Deferred Compensation due upon Change in
Control shall be paid or provided to Employee only if such Change in Control
constitutes a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the Company’s assets within
the meaning of Section 409A.


11.    Section 14 of the Agreement is deleted as of the Effective Date and a new
Section 14 is substituted as of the Effective Date, to read as follows:


Non-U.S. Services. Employee agrees that the services to be provided by Employee
hereunder may be provided outside of the United States at the discretion of the
Company (“Non-U.S. Services”). Any Non-U.S. Services which are to be performed
for a continuous period of twelve (12) months or longer shall be subject to the
Overseas Addendum attached hereto as Exhibit A (the “Overseas Addendum”). In the
event of any conflict between a term or condition of this Agreement and a term
or condition of the Overseas Addendum, the term or condition of the Overseas
Addendum shall control.


12.    Section 15 of the Agreement is deleted as of the Effective Date and a new
Section 15 is substituted as of the Effective Date, to read as follows:


General Provisions.


(a)    Notices. Any notice to be given pursuant to this Agreement shall be in
writing and, in the absence of receipted hand delivery, shall be deemed duly
given when mailed, if the same shall be sent by certified or registered mail,
return receipt requested, or by a nationally recognized overnight courier, and
the mailing date shall be deemed the date from which all time periods pertaining
to a date of notice shall run. Notices shall be addressed to the parties at the
following addresses:


If to the Company, to:        Kennedy-Wilson, Inc.
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212
Attention: General Counsel








If to the Employee, to:    Mary L. Ricks
Kennedy-Wilson, Inc.
9701 Wilshire Boulevard, Suite 700
Beverly Hills, CA 90212
                    
(b)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company and any successors whether by merger,
consolidation, transfer of substantially all assets or similar transaction, and
it shall be binding upon and shall inure to the benefit of Employee and her
heirs and legal representatives. This Agreement is personal to Employee and
shall not be assignable by Employee.


(c)    Waiver of Breach. The waiver by the Company or Employee of a breach of
any provision of this Agreement by the other shall not operate or be construed
as a waiver of any subsequent breach by the other.


(d)    Entire Agreement/Modification. This Agreement shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof,
and shall supersede all previous and contemporaneous oral and written
negotiations, commitments, agreements and understandings related hereto. Any
modification of this Agreement shall be effective only if it is in writing and
signed by the parties to this Agreement.


(e)    Applicable Law/ Jurisdiction. The Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, excluding
any laws or principles regarding conflict or choice of laws. Each party
irrevocably agrees that any legal action, suit or proceeding in any way arising
out of or in connection with this Agreement shall be submitted to the sole and
exclusive jurisdiction of the state or federal courts of the State of
California, County of Los Angeles, Central District. Each party waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action, suit or proceeding and
irrevocably waives any right to claim or assert forum non conveniens, and
submits to the jurisdiction of such court in any action, suit or proceeding.


(f)    Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should been deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.


(g)    Counterparts. This Agreement may be executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes.


(h)    Interpretation. This Agreement has been jointly negotiated and prepared
by the parties hereto, and any uncertainty or ambiguity in this Agreement shall
not be interpreted against either party.


(i)    Agreement Controlling. In the event of any conflict between a term or
condition of this Agreement and a term or condition of any of the Company’s
policies, policy guidelines, rules, procedures or directives, the term or
condition of this Agreement shall control.


13.    Section 16 of the Agreement is deleted as of the Effective Date.


Subject to the foregoing, the Agreement remains in full force and effect, and
the Company and Employee hereby ratify and affirm the Agreement in each and
every respect.


[SIGNATURE PAGE FOLLOWS]




















































IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to be
effective as of the date first above written.
 
 



COMPANY:
KENNEDY-WILSON, INC.




EMPLOYEE:
Mary L. Ricks


By:/s/ Justin Enbody
Name: Justin Enbody
Title: Chief Financial Officer


By:/s/ Mary L. Ricks
Name: Mary L. Ricks
Title: President and CEO of Kennedy Wilson Europe


 
 





EXHIBIT A


OVERSEAS ADDENDUM





1

